Citation Nr: 1420924	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  07-10 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right ankle degenerative joint disease (hereinafter, "right ankle disorder") prior to January 29, 2010, and to a rating in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle degenerative joint disease (hereinafter, "left ankle disorder") prior to January 29, 2010, and to a rating in excess of 20 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative changes of the lumbar spine (hereinafter, "lumbar spine disorder").

6.  Entitlement to an effective date earlier than February 18, 2004 for the grant of service connection for lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) from November 2004, July 2005, June 2006, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, by which the benefits sought herein were either denied or not granted to a degree satisfactory to the Veteran.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in June 2009 and May 2012.  In June 2009, the Board remanded the case for further development.  Thereafter, by a May 2012 decision the Board found that new and material evidence had not been received to reopen the hearing loss claim; denied service connection for tinnitus; found that ratings in excess of 10 percent were not warranted for the ankle disorders prior to January 29, 2010, but that a 20 percent rating was warranted thereafter for these disabilities.  The Board also remanded the Veteran's claims of entitlement to an initial rating in excess of 20 percent for lumbar spine disorder, and for an earlier effective date for the establishment of service connection for this disability.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request. 

For the reasons addressed in the REMAND portion of the decision below, further development is still required regarding the Veteran's claims of entitlement to an initial rating in excess of 20 percent for lumbar spine disorder, and for an earlier effective date for the establishment of service connection for this disability.  Accordingly, these claims are REMANDED to the AOJ.

As an additional matter, the Board notes that the Veteran also perfected an appeal on the issue of service connection for a left knee disorder.  However, service connection was established for this disability by the Board's May 2012 decision.  Further, nothing in the record available for the Board's review, to include the Virtual VA/VBMS system, reflects the Veteran expressed disagreement with either the initial rating or effective date assigned for this disability by a June 2012 rating decision.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for bilateral hearing loss by a May 1978 rating decision.  The Veteran was informed of this decision, including his right to appeal.  He did not appeal, nor was new and material evidence of record within the appeal period of that decision.

3.  Although the evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's tinnitus was incurred in or otherwise the result of active service.

5.  Prior to January 29, 2010, the record indicates no more than moderate limitation of motion of the ankles.

6.  From January 29, 2010, the record indicates that the Veteran has marked limitation of motion of his service-connected right and left ankle disorders.

7.  Neither the Veteran's service-connected right or left ankle disorder is manifested by ankylosis or impairment analogous thereto.
CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection is not warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for a rating in excess of 10 percent for service-connected right ankle disorder prior to January 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

4.  The criteria for a rating in excess of 10 percent for service-connected left ankle disorder prior to January 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

6.  The criteria for a rating in excess of 20 percent for service-connected right ankle disorder from January 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

7.  The criteria for a rating in excess of 20 percent for service-connected left ankle disorder from January 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran's left ankle claim is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding this claim is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other appellate claims, the Board notes that the Veteran was sent VCAA-compliant notification via letters dated in June 2004, May 2005, September 2005, December 2005, August 2006, March 2008, October 2008, and January 2010.  Although all of these letters were not received prior to the initial adjudication of the claims as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all received prior to the RO's most recent readjudication of the relevant claims via Supplemental Statements of the Case (SSOCs).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned notification letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran has been provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes, in regard to the hearing loss claim, that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Here, the January 2010 letter noted the prior denial and the basis thereof, that new and material evidence was necessary to reopen this previously denied claim, and explained the criteria for new and material evidence by language consistent with the relevant regulatory provisions.  Accordingly, the Board finds that the Veteran has received adequate notification pursuant to Kent, supra.

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested to include since the time of the prior Board decision in May 2012.  For example, he has not identified outstanding evidence showing he has a hearing loss disability and/or tinnitus that was incurred or otherwise the result of his military service.  Moreover, he has not identified outstanding evidence showing symptoms of either ankle disorder that is not reflected by the evidence already of record.  The Board acknowledges that the Veteran did provide a statement in October 2013 which referred to his in-service noise exposure, but he has provided multiple statements in the past regarding this exposure and it does not appear he provided any additional details that were not previously of record.

With respect to the aforementioned April 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  The record demonstrates that the Veteran is fully aware of the issues on appeal, the criteria needed to substantiate his claims, and the evidence required to support his claims.
Further, the Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the Veteran or his representative identified any prejudice in the conduct of the April 2009 Board hearing to include in light of the letter sent as a result of the settlement agreement in National Org. of Veterans' Advocates, Inc., supra.  

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in October 2004, May 2005, September 2008, and January 2010.  In pertinent part, as detailed below, examinations conducted in May 2005 and January 2010 included opinions that addressed the etiology of the Veteran's hearing loss, tinnitus, and left knee disorder.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these examiners.  Additionally, examinations conducted in October 2004, September 2008, and January 2010 included findings as to the symptomatology of the service-connected ankle disorders that are consistent with the relevant rating criteria, as well as the other evidence of record.  The Veteran has not indicated that these disabilities have increased in severity since the most recent examination.  Moreover, no inaccuracies or prejudice is demonstrated with respect to any of these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

The Board also wishes to note that no examination was actually required in this case for the hearing loss claim.  Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Nevertheless, one was accorded to the Veteran, and the Board finds that it adequately addresses the etiology of the Veteran's hearing loss for the purposes of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

New and Material Evidence

Service connection was previously denied for bilateral hearing loss by a May 1978 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Further, the record does not reflect new and material evidence was received within the appeal period of the June 2007 rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103, 20.1105; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Board also observes that for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the evidence of record at the time of May 1978 rating decision included statements from the Veteran, his service treatment records, and an April 1978 VA medical examination.  Initially, the Board notes that there is no indication of hearing loss disability as defined by 38 C.F.R. § 3.385, nor evidence of hearing loss pursuant to Hensley, supra, in the Veteran's service treatment records.  For example, audio evaluation conducted as part of his November 1973 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
10
LEFT
10
10
10
10
10
10

The Board further notes that an audiological evaluation conducted as part of an April 1978 VA medical examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
15
15
15
15
10
LEFT
15
15
15
15
10

Speech recognition scores were 90 percent for the right ear, and 94 percent for the left ear.  Therefore, even though the Veteran did not have a hearing loss disability or Hensley evidence of hearing loss in the frequencies, he did have a right ear hearing loss disability under 38 C.F.R. § 3.385 due to speech recognition score under 94 percent.  Although the examiner diagnosed very mild sensorineural hearing loss for the right ear, and very mild to mild sensorineural hearing loss for the left ear, the Veteran's left ear hearing loss still did not meet the criteria required for VA recognized hearing loss.  

Nevertheless, the May 1978 rating denied service connection for hearing loss finding the discharge examination showed no hearing loss.  It was also noted that the VA examination showed "A/A" hearing loss.  The rating decision acknowledged that there was defective hearing at the time of the decision, but that there was nothing which linked the disability to service.

The evidence added to the record since the May 1978 rating decision includes additional statements by and on behalf of the Veteran, his testimony at the April 2009 Board hearing, and additional post-service medical records which cover a period through 2010.

Initially, the Board notes that the additional evidence is "new" to the extent it was not previously of record.  However, the evidence appears to be cumulative and redundant of that which was of record at the time of the prior denial in that it does not reveal any additional facts or findings that were not known at the time of the prior denial.

At the outset, the Board acknowledges that the additional medical evidence confirms the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, a May 2005 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
40
28.75
LEFT
25
20
25
25
23.75

Speech recognition scores were 96 percent for the right ear, and 100 percent for the left ear. 

The more recent January 2010 VA audio examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
20
25
30
25
LEFT
25
25
20
35
45
31.25

Speech recognition scores were 92 percent for the right ear, and 96 percent for the left ear. 

However, as detailed above, there was recognized VA hearing loss in the right ear and some evidence of defective hearing in the left ear at the time of the prior denial via the results of the April 1978 VA examination.  In any event, the RO at that time reasoned that the Veteran's bilateral hearing loss was not service-related.  Although the additional VA examination evidence received since 1978 shows the current severity of the Veteran's hearing impairment, it does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is cumulative and redundant.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

The Board also notes that the Veteran indicated that his hearing loss developed as a result of in-service noise exposure.  However, given the medical complexity of the issue involved, such a determination requires competent medical evidence to support.  The Veteran is not qualified to provide competent medical evidence in this regard.  That is, the Veteran is not qualified to diagnose hearing loss as recognized by VA regulation and etiologically relate his VA recognized hearing loss to service or any event of service.  Therefore, this evidence does not present a reasonable possibility of substantiating the claim.

The Board further notes that the May 2005 VA audio examination contains a competent medical opinion against the Veteran's current hearing loss being causally related to service.  As stated above, the examiner actually attributed the etiology of this disability to the Veteran's post-service work with concrete.  Although the VA examination report was not of record at the time of the prior denial, it clearly does not present a reasonable possibility of substantiating the claim as it finds the disability is not related to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (Unfavorable evidence does not "trigger a reopening").  The Board also points out that while the record shows that the Veteran worked in the food service industry from 1976 to 1986, it also shows that he worked with concrete from 1974 to 1976.  See 1986 VA Examination Report and 1981 Veteran's Application for Compensation and Pension.

There being no other evidence of record in support of the Veteran's application to reopen, the Board finds that even though evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Simply put, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service Connection

The Veteran has essentially contended that his tinnitus is due to in-service noise exposure and that his left knee disorder is secondary to his service-connected right ankle disorder.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claim of service connection for tinnitus.

Initially, the Board notes that there was no indication of tinnitus in the service treatment records, to include the November 1973 separation examination.  Further, on a Report of Medical History completed concurrent with the separation examination, the Veteran indicated he had not experienced ear, nose, or throat trouble.  He had not experienced hearing loss either.  Moreover, there was no indication of any such disability on an April 1978 VA medical examination, or on VA March 2005 ear, nose, and throat examination.  In fact, the first competent medical evidence of tinnitus was years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further notes that the only competent medical opinion to address the etiology of the Veteran's tinnitus is that of the May 2005 and January 2010 VA audio examinations which are against this disabilities being causally related to service.  Both of these examiners supported their opinions by stated rationale consistent with the confirmed medical history of these disabilities as documented in the VA claims folder.  Moreover, the May 2005 VA examiner related the etiology of both tinnitus to post-service work with concrete.

The Board notes that the Veteran sustained in-service noise exposure and that he is competent to report symptoms associated with such exposure.  However, the Veteran's credibility is diminished when compared with the other more persuasive and probative objective evidence of record.  The objective evidence of record does not support the Veteran's assertions that his symptoms began in service or are in any way etiologically related to any event of service.  As previously noted, the service treatment records in this regard show normal findings, a March 2005 VA ear, nose, and throat examination shows that the Veteran denied having tinnitus, and the post service medical opinions which are of great probative value both weigh against the Veteran's assertions.  Thus, the Veteran's statements are of no probative value and are insufficient to establish service connection.

No other basis for establishing service connection for tinnitus is demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. § 3.309 or as secondary to an already service-connected disability pursuant to 38 C.F.R. § 3.310.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's tinnitus being incurred in or otherwise the result of active service.  Therefore, this claim must be denied.

Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, "staged" ratings have been assigned for both ankle disorders pursuant to the May 2012 decision.

Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a.  This Code does not provide for a rating in excess of 20 percent.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board acknowledges that the Veteran has complained of pain of both ankles.  However, prior to January 29, 2010, the record indicates no more than moderate limitation of motion of these ankles.  For example, the October 2004 VA medical examination indicated that he had full dorsiflexion of 20 degrees for the left ankle, and plantar flexion to 40 degrees.  There was no discomfort on resisted dorsiflexion or plantar flexion.  His right ankle had dorsiflexion to 10 degrees, and plantar flexion to 30 degrees.  There was mild discomfort on resisted dorsiflexion or plantar flexion.  Although the examiner indicated that there was painful motion of both ankles, it was also estimated that there was no additional degrees of range of motion with excessive use.  In addition, the June 2008 VA medical examination showed in part, that ankle jerk and plantar flexion (Babinski) was normal for both ankles.  In short, the record indicates that even with his complaints of pain, the Veteran had the majority of normal motion for both ankles.  Simply put, the record does not indicate more than moderate limitation of motion.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for either ankle prior to January 29, 2010, even when taking into account his complaints of pain.

For the period from January 29, 2010, the Board acknowledges that the VA medical examination conducted that date showed that both ankles had plantar flexion to 40 degrees, but dorsiflexion to only 5 degrees.  In short, the record reflects he had little or no dorsiflexion, even though there was no additional limitation after three repetitions of range of motion.  The Board finds that such results more nearly approximates the criteria of marked limitation of motion than not.  As such, this corresponds to the 20 percent rating assigned for both ankles from January 29, 2010, by the May 2012 decision.

The Board has also considered evaluating the service-connected ankle disorders pursuant to Diagnostic Code 5270 which provides the criteria for ankylosis of the ankle.  Under this Code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Finally, a 40 percent evaluation is warranted for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, the Veteran has never been diagnosed with ankylosis of either ankle.  Moreover, while the aforementioned range of motion findings show decreased motion, they do not show immobility and/or consolidation of either ankle joint.  Therefore, consideration of Diagnostic Code 5272 is not warranted in this case.  Further, there is no other basis to assign a schedular rating in excess of 20 percent for either ankle.

For these reasons, the Board finds that neither of the Veteran's service-connected ankle disorders warrants a rating in excess of 10 percent prior to January 29, 2010, or a rating in excess of 20 percent thereafter.  In making this determination, the Board considered whether additional increased "staged" ratings were warranted in this case pursuant to the holdings of Hart, supra, and Fenderson, supra.  However, there were no distinctive period(s) where the Veteran met or nearly approximated the criteria for ratings in excess of those currently in effect.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, however, the Veteran has never raised the matter of his entitlement to an extraschedular rating, nor identified any factors which may be considered to be exceptional or unusual regarding these service-connected disabilities even after this matter was discussed in the May 2012 decision.  Further, the evidence of record reflects that both ankles are primarily manifested by pain and resulting functional impairment to include limitation of motion.  The Board reiterates that limitation of motion is specifically addressed by the schedular criteria.  Moreover, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, VA is required to take into consideration any impairment due to pain when assigning a schedular rating.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected ankle disorders and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board observes that the record does not reflect the Veteran is unemployable due to his service-connected ankle disorders.  Although the most recent VA medical examination indicated these disabilities would require him to change occupational duties, the Board is of the opinion that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, no further discussion of entitlement to TDIU is warranted in this case.



ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the benefit sought on appeal is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 10 percent for service-connected right ankle disorder prior to January 29, 2010, is denied.

Entitlement to a rating in excess of 10 percent for service-connected left ankle disorder prior to January 29, 2010, is denied.

Entitlement to a rating in excess of 20 percent for service-connected right ankle disorder from January 29, 2010, is denied.

Entitlement to a rating in excess of 20 percent for service-connected left ankle disorder from January 29, 2010, is denied.


REMAND

In June 2009, the Board remanded the Veteran's claims for a higher initial rating and earlier effective date regarding his service-connected lumbar spine disorder for a Statement of the Case (SOC) to be promulgated pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Such an SOC was promulgated in April 2010, and the Veteran perfected his appeal as to those issues by filing a timely Substantive Appeal in May 2010.  As part of that Substantive Appeal, he indicated that he wanted a Board hearing at a local VA office (i.e., a Travel Board hearing).

Although the Veteran previously had a hearing before the undersigned VLJ in April 2009, he had not perfected his appeal as to those issues, nor were they noted as being part of the appellate claim.  Therefore, he has not had a hearing as to these issues, nor does the record otherwise reflect he has withdrawn his hearing request.  The Board also notes that he only indicated he did not desire an additional hearing regarding the issues that were finally adjudicated by the May 2012 decision; he did not indicate he no longer desired a hearing on his claims for a higher initial rating and earlier effective date regarding his service-connected lumbar spine disorder.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


